--------------------------------------------------------------------------------

Exhibit 10.3
 
Governance Agreement
 
EXECUTION VERSION
 
GOVERNANCE AGREEMENT
 
among
 
TERRAFORM POWER, INC.,
 
ORION US HOLDINGS 1 L.P.
 
and
 
EACH MEMBER OF THE SPONSOR GROUP PARTY HERETO
 
Dated as of October 16, 2017
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
Page
ARTICLE I
DEFINITIONS
Section 1.1.
Certain Defined Terms
 
1
 
Section 1.2.
Other Definitional Provisions
 
4
 
ARTICLE II
CORPORATE GOVERNANCE
Section 2.1.
Agreement to Vote
 
4
 
Section 2.2.
Officers
 
4
 
Section 2.3.
Committees
 
5
 
Section 2.4.
Notice of Transfer
 
5
 
Section 2.5.
Observer to the Board
 
5
 
ARTICLE III
EFFECTIVENESS AND TERMINATION
Section 3.1.
Effectiveness
 
6
 
Section 3.2.
Termination
 
6
 
ARTICLE IV
MISCELLANEOUS
Section 4.1.
Amendments and Modifications
 
6
 
Section 4.2.
Waivers, Delays or Omissions
 
6
 
Section 4.3.
Successors, Assigns and Transferees
 
6
 
Section 4.4.
Notices
 
7
 
Section 4.5.
Entire Agreement
 
8
 
Section 4.6.
Governing Law
 
8
 
Section 4.7.
Submission to Jurisdiction
 
8
 
Section 4.8.
Waiver of Jury Trial
 
8
 
Section 4.9.
Severability
 
9
 
Section 4.10.
No Third-Party Beneficiaries
 
9
 
Section 4.11.
Enforcement
 
9
 
Section 4.12.
Titles and Subtitles
 
9
 
Section 4.13.
Counterparts
 
9
 



i
 

--------------------------------------------------------------------------------



GOVERNANCE AGREEMENT
 
GOVERNANCE AGREEMENT, dated as of October 16, 2017 (this “Agreement”), among
TerraForm Power, Inc., a Delaware corporation (the “Company”), Orion US Holdings
1, L.P., a Delaware limited partnership (“Orion”) and each other member of the
Sponsor Group that becomes party to this Agreement from time to time pursuant to
Section 4.3 of this Agreement (a “Joining BAM Affiliate” and together with
Orion, the “Sponsor Parties” and each individually a “Sponsor Party”). Each of
the Company and each Sponsor Party is referred to herein as a “Party”, and
together as the “Parties”.
 
RECITALS
 
WHEREAS, the Company, Sponsor and BRE TERP Holdings Inc., a wholly owned
subsidiary of Sponsor (“Merger Sub”), have entered into that certain Merger and
Sponsorship Transaction Agreement, dated as of March 6, 2017 (the “Sponsorship
Transaction Agreement”), pursuant to which, among other things, Merger Sub will
merge with and into the Company (the “Merger”) as of the effective time of the
Merger (the “Effective Time”);
 
WHEREAS, in connection with the consummation of the transactions set forth in
the Sponsorship Transaction Agreement, the Company, Brookfield Asset Management
Inc., a corporation existing under the laws of Ontario (“Brookfield”), and
certain Affiliates of Brookfield have entered into certain ancillary agreements,
including a Master Services Agreement, dated as of the date hereof (the “MSA”),
pursuant to which certain Affiliates of Brookfield will provide certain services
to the Company and its subsidiaries commencing at the Effective Time; and
 
WHEREAS, the Parties desire to establish herein certain rights and obligations
with respect to the governance of the Company and the relationship between the
Sponsor Group (as defined below) and the Company at and following the Effective
Time.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1. Certain Defined Terms.
 
As used herein, the following terms shall have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls or is controlled by
such Person, or is under common control of a third Person.
 
“Agreement” has the meaning assigned to such term in the preamble.
 
“Beneficial owner” or “beneficially own” has the meaning given such term in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended, and
a Person’s beneficial ownership of Voting Securities shall be calculated in
accordance with the provisions of such rules; provided, however, that for
purposes of determining beneficial ownership, (i) a Person shall be deemed to be
the beneficial owner of any security which may be acquired by such Person,
whether within sixty (60) days or thereafter, upon the conversion, exchange or
exercise of any warrants, options, rights or other securities, (ii) no Person
shall be deemed beneficially to own any security solely as a result of this
Agreement and (iii) Sponsor shall be deemed not to be the beneficial owner of
any security solely due to its right to receive shares of Common Stock pursuant
to Section 6.17 of the Sponsorship Transaction Agreement so long as such shares
of Common Stock have not been issued to Sponsor.
 
“Board” means the board of directors of the Company.
 
“Brookfield” has the meaning assigned to such term in the recitals.
 
“Business Day” means any day that is not a Saturday, a Sunday or a day which is
a statutory or civic holiday in the Province of Ontario or the State of New
York.
 
“Bylaws” means the bylaws of the Company, as amended and restated as of the date
hereof, and as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof and the terms of the Charter.
 
1
 

--------------------------------------------------------------------------------



“Charter” means the certificate of incorporation of the Company, as amended and
restated as of the date hereof, and as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
 
“Common Stock” means the Class A common stock, par value $0.01 per share, of the
Company.
 
“Company” has the meaning assigned to such term in the preamble.
 
“Conflicts Committee” means the committee of the Board designated as the
“Conflicts Committee.”
 
“Control” or “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Controlled Affiliate” means, with respect to any Person, any other Person
controlled by such Person. For purposes of this definition, “controlled by”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the affairs or management of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Controlled Company Exemption” with respect to the Company means that the
Company qualifies for the “controlled company” exemption under applicable Stock
Exchange Rules based on the Sponsor Group’s beneficial ownership of Voting
Securities.
 
“Director” means any member of the Board.
 
“Effective Time” has the meaning assigned to such term in the recitals.
 
“Election Meeting” means each annual or special meeting of stockholders of the
Company at which Directors are to be elected.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934.
 
“Governance Committee” means the committee of the Board designated as the
“Corporate Governance and Nominations Committee.”
 
“Governmental Authority” means any (i) international, national, multinational,
federal, provincial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, board, bureau, agency or instrumentality, domestic or foreign,
including any independent electricity system operator, a regional transmission
organization, national system operator or any other similar organization
overseeing the transmission of electricity, (ii) self-regulatory organization or
stock exchange, (iii) subdivision, agent, commission, board or authority of any
of the foregoing, or (iv) quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing.
 
“Independent” means, with respect to any person that serves as a Director or is
nominated or designated to serve as a Director at any time, the satisfaction by
such person of the requirements to be “independent” under the Stock Exchange
Rules and any applicable rules and regulations of the Securities and Exchange
Commission (or any successor agency).
 
“Independent Directors” means the Non-Sponsor Independent Directors and the
Sponsor Independent Directors.
 
“Joining BAM Affiliate” has the meaning assigned to such term in the preamble.
 
“Law” means any (i) law, constitution, treaty, statute, code, ordinance,
principle of common and civil law and equity, rule, regulation and municipal
bylaw whether domestic, foreign or international, (ii) judicial, arbitral,
administrative, ministerial, departmental and regulatory judgment, order, writ,
injunction, decision and award of any Governmental Authority, and (iii) policy,
practice and guideline of any Governmental Authority which, although not
actually having the force of law, is considered by such Governmental Authority
as requiring compliance as if having the force of law, and the term
“applicable”, with respect to such Law and in the context
 
2
 

--------------------------------------------------------------------------------



that refers to one or more Persons, means such Law that applies to such Person
or Persons or its or their business, undertaking, property or securities at the
relevant time and that emanates from a Governmental Authority having
jurisdiction over the Person or Persons or its or their business, undertaking,
property or securities.
 
“Merger” has the meaning assigned to such term in the recitals.
 
“MSA” has the meaning assigned to such term in the recitals.
 
“Non-Sponsor Independent Directors” means the Directors who are Independent and
are (i) designated initially pursuant to Section 2(b)(ii) of Article SIX of the
Charter and serve as Directors as of the Effective Time, (ii) following the
Effective Time, designated and recommended by the Directors who are Independent
(other than any Sponsor Independent Directors) pursuant to Section 3 of Article
SIX of the Charter and elected to the Board in accordance with Section 3 of
Article SIX of the Charter or (iii) appointed by the Directors described in
clause (i) or (ii) of this definition to fill a vacancy on the Board that such
Directors are entitled to fill in accordance with Section 3 of Article NINE of
the Charter.
 
“Orion” has the meaning ascribed to such term in the preamble.
 
“Party” has the meaning assigned to such term in the preamble.
 
“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust, association or other unincorporated organization
or other entity, including any government or any agency or political subdivision
thereof.
 
“Representative” means, with respect to a Person, the officers, directors,
managers, employees, agents, accountants, lawyers, advisors, bankers and other
representatives of such Person.
 
“SEC” means the U.S. Securities and Exchange Commission (or any successor
agency).
 
“Sponsor” has the meaning set forth in Section 4.3(e).
 
“Sponsor Directors” means Directors who are (i) designated initially pursuant to
Section 2(b)(i) of Article SIX of the Charter and serve as Directors as of the
Effective Time, (ii) following the Effective Time, designated by the Sponsor to
the Governance Committee pursuant to Section 3 of Article SIX of the Charter for
its recommendation to the Board for election by the holders of shares of Common
Stock and elected by the holders of shares of Common Stock to serve as Directors
or (iii) appointed by the Directors described in clause (i) or (ii) to fill a
vacancy on the Board that such Directors are entitled to fill pursuant to
Section 3 of Article NINE of the Charter.
 
“Sponsor Group” means Brookfield and its Controlled Affiliates (other than the
Company and its Controlled Affiliates).
 
“Sponsor Independent Directors” means Directors who are Independent and are (i)
designated by the Sponsor to the Governance Committee for its recommendation to
the Board for election by the holders of shares of Common Stock or (ii)
appointed by Sponsor Directors to fill a vacancy on the Board that the Sponsor
Directors are entitled to fill pursuant to Section 3 of Article NINE of the
Charter.
 
“Sponsor Party” has the meaning assigned to such term in the recitals.
 
“Sponsorship Transaction Agreement” has the meaning assigned to such term in the
recitals.
 
“Stock Exchange Rules” means the rules and regulations of The NASDAQ Stock
Market LLC or, if the shares of Common Stock are listed on another primary
securities exchange, of the securities exchange on which the shares of Common
Stock are listed at such time.
 
“TERP Group” means the Company and its Controlled Affiliates.
 
“Voting Securities” means, at any time, (i) the Common Stock and (ii) shares of
any other class of capital stock of the Company then entitled to vote generally
in the election of Directors.
 
3
 

--------------------------------------------------------------------------------



Section 1.2 Other Definitional Provisions.
 
(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article and Section references
are to this Agreement unless otherwise specified.
 
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(c) References to a party to this Agreement include its successors and permitted
assigns.
 
ARTICLE II
CORPORATE GOVERNANCE
 
Section 2.1. Agreement to Vote.
 
(a) With respect to the election and removal of the Non-Sponsor Independent
Directors, the Sponsor Parties shall cause all Voting Securities beneficially
owned by any member of the Sponsor Group to be voted (or abstained from voting),
in the same proportion as the Voting Securities that are voted (or abstained
from voting) by stockholders other than any member of the Sponsor Group or any
group (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
which includes any member of the Sponsor Group.
 
(b) The Sponsor Parties shall cause all Voting Securities beneficially owned by
any member of the Sponsor Group to be present at any stockholder meeting.
 
Section 2.2. Officers.
 
(a) For so long as the MSA remains in effect:
 
(i) The Chief Executive Officer, the Chief Financial Officer and the General
Counsel of the Company shall be designated by Sponsor for appointment by the
Board (the “Sponsor Designated Officers”).
 
(ii) The Sponsor Designated Officers shall be employees of a member of the
Sponsor Group and shall be compensated by a member of the Sponsor Group.
 
(iii) Unless otherwise provided pursuant to the MSA, all other officers of the
Company shall be employed and compensated by the Company and will report,
directly or indirectly, to one or more of the Sponsor Designated Officers.
 
(iv) The Sponsor Designated Officers shall be officers of the Company and shall
devote their full professional time to the Company.
 
(b) Sponsor shall provide to the Board (including the Independent Directors) (i)
information regarding the qualifications of Sponsor Designated Officers for
their appointed role and (ii) all other information reasonably requested by any
member of the Board in connection with the appointment of a Sponsor Designated
Officer.
 
(c) For so long as the MSA remains in effect, Sponsor may remove any Sponsor
Designated Officer at Sponsor’s discretion subject to advising the Conflicts
Committee prior to such removal and provision to the Conflicts Committee of the
rationale therefor. In addition to the foregoing, for so long as the MSA remains
in effect, the Board may remove a Sponsor Designated Officer for cause after
consulting in good faith with Sponsor with respect to such removal. Further, the
Conflicts Committee may make a recommendation to Sponsor to replace any Sponsor
Designated Officer at any time, if the Conflicts Committee believes that there
may be reason to remove such Sponsor Designated Officer.
 
(d) The Sponsor Parties hereby acknowledge (and Sponsor agrees to cause the
employer of each Sponsor Designated Officer to acknowledge to such Sponsor
Designated Officer in writing upon request by the Conflicts Committee) that:
 
(i) each Sponsor Designated Officer shall be required to act in the best
interests of the Company and its Controlled Affiliates and consistent with such
Sponsor Designated Officer’s fiduciary duties to the Company and its Controlled
Affiliates, notwithstanding any conflicting interests such Sponsor Designated
Officer may have as an employee of a member of the Sponsor Group; and
 
4
 

--------------------------------------------------------------------------------



(ii) that the client of the Sponsor Designated Officer acting as the General
Counsel of the Company shall be the Company and its Controlled Affiliates,
notwithstanding being an employee of any member of the Sponsor Group.
 
(e) The compensation of the Sponsor Designated Officers shall be determined by
Brookfield and Sponsor, and Sponsor will explain the rationale therefor to the
Board. The compensation of the Sponsor Designated Officers shall be disclosed to
the committee of the Board designated as the “Compensation Committee” (or, if
the Company does not have a Compensation Committee at such time, to the
Governance Committee) and shall be subject to disclosure requirements under the
rules and regulations of the SEC, the Stock Exchange Rules and other applicable
law.
 
(f) Sponsor shall submit to the Board the name of each Sponsor Designated
Officer to be designated by Sponsor pursuant to Section 2.2(a)(i), including in
respect of the replacement of a Sponsor Designated Officer who has resigned or
been removed (upon death or otherwise). If the Board determines that the service
by such Sponsor Designated Officer would not violate applicable law or
applicable Stock Exchange Rules, such Sponsor Designated Officer shall be
appointed unless such appointment would violate the fiduciary duties of the
members of the Board. If a proposed Sponsor Designated Officer is not appointed
by the Board, Sponsor shall have the right to submit another name of a proposed
Sponsor Designated Officer to the Board for appointment in accordance with the
immediately preceding sentence, and shall have the right to continue so
submitting names until such Sponsor Designated Officer is so appointed.
 
Section 2.3. Committees.
 
(a) The Company shall have a Conflicts Committee, and the Conflicts Committee
shall comprise three (3) Non-Sponsor Independent Directors. Any amendments to
the charter of the Conflicts Committee shall be approved by a majority of the
Board and a majority of the Conflicts Committee.
 
(b) The Company shall have a Governance Committee, and the Governance Committee
shall comprise three (3) directors. For so long as the Company qualifies for the
Controlled Company Exemption, the Governance Committee will include at least one
Sponsor Director and at least one Non-Sponsor Independent Director. After the
date on which the Company does not qualify for the Controlled Company Exemption,
the Governance Committee will comprise three (3) Independent Directors, at least
one of whom will be a Non-Sponsor Independent Director. Any amendments to the
charter of the Governance Committee shall be approved by a majority of the Board
and a majority of the Governance Committee.
 
Section 2.4. Notice of Transfer. In connection with any purchase or other
acquisition and transfer between or among members of the Sponsor Group pursuant
to the exception in clause (C) of ARTICLE FOUR, Section 4(a)(i) of the Charter,
Sponsor shall provide prior notice to the Company if such purchase or other
acquisition and transfer is reasonably likely to require a prior authorization
from the Federal Energy Regulatory Commission under Section 203 of the Federal
Power Act. Sponsor shall also provide additional information regarding the
nature of such purchase or other acquisition and transfer if reasonably
requested by the Company.
 
Section 2.5. Observer to the Board. At any time during which there are no
Sponsor Directors on the Board because holders of shares of Common Stock voted
against all the individuals designated by the Sponsor to serve as a Director at
an Election Meeting, then, for so long as the MSA is in effect, the Sponsor
shall be entitled to designate one individual to attend, at the cost of the
Sponsor, Board meetings as a non-voting observer and receive copies of materials
provided to Directors with respect to a meeting or a written consent in lieu of
a meeting; provided that (i) the Sponsor shall cause such individual to hold in
confidence pursuant to, and in accordance with, the MSA all materials so
provided and information obtained as a result of attending such meetings (which
materials and information the Sponsor Parties agree are subject to the
confidentiality provisions in the MSA); and (ii) a majority of Directors may
exclude such observer from, or limit the right of such observer to attend, any
meeting or portion thereof (or receive any materials related thereto) to the
extent such majority determines (a) that such observer’s attendance or
participation in a meeting or access to information could jeopardize
attorney-client privilege, the work product doctrine or any other similarly
protective privilege or doctrine, could result in the breach of confidentiality
obligations of the Company or its subsidiaries to third parties, could result in
a conflict of interest or could impair the due consideration by the Board of
matters as to which the exclusion pertains or (b) that exclusion of such
observer is necessary or appropriate in furtherance of discharging the Board’s
fiduciary duties to the Company’s stockholders or is otherwise required by
applicable law.
 
5
 

--------------------------------------------------------------------------------



ARTICLE III
EFFECTIVENESS AND TERMINATION
 
Section 3.1. Effectiveness. This Agreement shall take effect immediately upon
the Effective Time and shall remain in effect until it is terminated pursuant to
Section 3.2 of this Agreement.
 
Section 3.2. Termination. At such time that the MSA is no longer in effect, all
provisions of this Agreement, other than this Article III and Article IV (except
for Section 4.1, Section 4.2, Section 4.4, Section 4.6, Section 4.7, Section 4.8
and 4.10), shall terminate and be of no further force and effect.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1. Amendments and Modifications. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party. The approval by the Company of
any such amendment, modification or supplement shall be subject to approval by a
majority of the Board and a majority of the Conflicts Committee.
 
Section 4.2. Waivers, Delays or Omissions. It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any Party, upon any
breach, default or noncompliance by another Party under this Agreement, shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
or in any similar breach, default or noncompliance thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of any Party hereto of any breach, default or
noncompliance under this Agreement or any waiver on such Party’s part of any
provisions or conditions of this Agreement, must be in writing and executed and
delivered by a duly authorized officer on behalf of such Party and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, by law or otherwise afforded to any
party, will be deemed cumulative with and not exclusive of any other remedy, and
the exercise by a Party of any one remedy will not preclude the exercise of any
other remedy.
 
Section 4.3. Successors, Assigns and Transferees.
 
(a) This Agreement shall bind and inure to the benefit of and be enforceable by
the Parties and their respective successors and permitted assigns.
 
(b) Upon any sale, assignment or other transfer (in each case, directly or
indirectly, by operation of law or otherwise) by a member of the Sponsor Group
that is a Sponsor Party of legal and beneficial ownership of any Voting
Securities held by it to a member of the Sponsor Group that is not then a
Sponsor Party, the transferor Sponsor Party shall cause the transferee member of
the Sponsor Group to become a party to this Agreement by executing and
delivering to the Company a joinder to this Agreement substantially in the form
of Exhibit A, which execution and delivery shall be a condition to the
effectiveness of the transfer of such Voting Securities to the transferee member
of the Sponsor Group. Any sale, assignment or other transfer (in each case,
directly or indirectly, by operation of law or otherwise) of legal and
beneficial ownership of Voting Securities by a Sponsor Party to a member of the
Sponsor Group that is not then a Sponsor Party that does not include the
execution and delivery to the Company of a joinder to this Agreement
substantially in the form of Exhibit A prior to or concurrently with such sale,
assignment or transfer shall be void ab initio and the Voting Securities
transferred to such Person shall be deemed to be held or returned to the Sponsor
Party that last held such Voting Securities.
 
(c) Upon the acquisition (directly or indirectly, by operation of law or
otherwise) by any member of the Sponsor Group that is not then a Sponsor Party
of legal and beneficial ownership of Voting Securities, each Sponsor Party shall
cause such acquiring member of the Sponsor Group to become a party to this
Agreement by executing and delivering to the Company a joinder to this Agreement
substantially in the form of Exhibit A within a reasonable period of time
following such acquisition (but in no event later than 10 Business Days
thereafter).
 
(d) A Sponsor Party shall cease to be a party to this Agreement and shall
automatically be released from all obligations hereunder in the event that such
Sponsor Party ceases to (i) be the legal and beneficial owner any
 
6
 

--------------------------------------------------------------------------------



Voting Securities and, in the case it ceases to own all such Voting Securities
as a result of a sale, assignment or other transfer of some or all of such
Voting Securities to a member of the Sponsor Group, conditioned upon the joinder
to this Agreement by the transferee member of the Sponsor Group as set forth in
Section 4.3(b) above or (ii) be a Controlled Affiliate of Brookfield.
 
(e) Except as set forth in clause (b) and (c) above, this Agreement shall not be
assigned, by operation of law or otherwise, without the prior written consent of
the Parties and any such assignment or attempted assignment without such consent
shall be void.
 
(f) All Sponsor Parties to this Agreement at any time may, by written notice to
the Company, designate any individual Sponsor Party among them as their
representative for purposes of this Agreement and such representative shall be
referred to as the “Sponsor.” The Sponsor designated as of the date of this
Agreement is Orion.
 
Section 4.4. Notices. Any notice or other communication required or permitted to
be given hereunder will be in writing and will be given by prepaid registered or
certified mail, by e-mail or other means of electronic communication, provided
that the e-mail is promptly confirmed by telephone confirmation thereof, or by
hand delivery as hereinafter provided. Any such notice or other communication,
if mailed by prepaid registered or certified mail at any time other than during
a general discontinuance of postal service due to strike, lockout or otherwise,
will be deemed to have been received three (3) Business Days after the
postmarked date thereof, or if sent by e-mail or other means of electronic
communication, will be deemed to have been received when sent, or if delivered
by hand will be deemed to have been received upon actual receipt either by the
individual designated below or by an individual at such address having apparent
authority to accept deliveries on behalf of the addressee. Notice of change of
address will also be governed by this section. In the event of a general
discontinuance of postal service due to strike, lockout or otherwise, notices or
other communications will be delivered by hand or sent by e-mail or other means
of electronic communication and will be deemed to have been received in
accordance with this section. Notices and other communications will be addressed
as follows:
 
If to Sponsor:

 
 

c/o Brookfield Asset Management Inc.
181 Bay Street, Suite 300
Toronto, Ontario, M5J 2T3, Canada

Attention:
Jennifer Mazin

Telephone:
(416) 363-9491

E-mail:
jennifer.mazin@brookfieldrenewable.com

 
 

If to the Company:

 
 

TerraForm Power, Inc.
7550 Wisconsin Ave.
Bethesda, MD 20814

Attention:
General Counsel

Telephone:
(240) 762-7700

E-mail:
andrea.rocheleau@brookfieldrenewable.com

 
 

If to the Conflicts Committee:

 
 

TerraForm Power, Inc.
7550 Wisconsin Ave.
Bethesda, MD 20814
Attention:Members of the Conflicts Committee

Telephone:
(240) 762-7700



7

--------------------------------------------------------------------------------





 
with a copy to (which shall not constitute notice):

 
 

TerraForm Power, Inc.
7550 Wisconsin Ave.Bethesda, MD 20814
Attention:General Counsel

Telephone:
(240) 762-7700

E-mail:
andrea.rocheleau@brookfieldrenewable.com



or to or to such other addresses or as a party may from time to time notify the
other in accordance with this Section 4.4.
 
Section 4.5. Entire Agreement. This Agreement, the Sponsorship Transaction
Agreement (including any exhibits thereto), the Company Disclosure Letter (as
defined in the Sponsorship Transaction Agreement), the Ancillary Agreements (as
defined in the Sponsorship Transaction Agreement), the Charter and the Bylaws
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications, understandings, representations and warranties
both written and oral, among the Parties with respect to the subject matter
hereof and thereof. Notwithstanding any oral agreement or course of action of
the Parties or their Representatives to the contrary, no Party shall be under
any legal obligation to enter into or complete the transactions contemplated
hereby unless and until this Agreement shall have been executed and delivered by
each of the Parties.
 
Section 4.6. Governing Law. This Agreement shall be deemed to be made in and in
all respects shall be interpreted, governed by and construed in accordance with,
the internal laws of the State of Delaware, without giving effect to applicable
principles of conflicts of law to the extent that the application of the laws of
another jurisdiction would be required thereby.
 
Section 4.7. Submission to Jurisdiction. EACH OF THE PARTIES HERETO EXPRESSLY,
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE PERSONAL JURISDICTION
OF THE DELAWARE COURT OF CHANCERY OR, TO THE EXTENT SUCH COURT DECLINES TO
ACCEPT JURISDICTION OVER A PARTICULAR MATTER, ANY FEDERAL COURT OF THE UNITED
STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND OF THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT AND IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR THE INTERPRETATION OR
ENFORCEMENT HEREOF OR OF ANY SUCH DOCUMENT, THAT IT IS NOT SUBJECT THERETO OR
THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE
IN SUCH COURTS OR THAT SUCH COURTS ARE AN INCONVENIENT FORUM, OR THAT THE VENUE
OF SUCH COURTS MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH
DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO
IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH A DELAWARE COURT OF CHANCERY OR
FEDERAL COURT. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH IN SECTION 4.4 SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH
IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH.
 
Section 4.8. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED-FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY, IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE MATTERS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY
 
8
 

--------------------------------------------------------------------------------



UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.8.
 
Section 4.9. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any Person
or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.
 
Section 4.10. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.
 
Section 4.11. Enforcement. THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE
BREACHED AND THAT MONETARY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY THEREFOR. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ANY COURT OF
COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF DAMAGES OR OTHERWISE (AND
EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE SECURING OR POSTING OF ANY BOND
IN CONNECTION WITH SUCH REMEDY), THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY. THE PARTIES AGREE NOT TO ASSERT
THAT A REMEDY OF SPECIFIC ENFORCEMENT IS UNENFORCEABLE, INVALID, CONTRARY TO LAW
OR INEQUITABLE FOR ANY REASON, NOR TO ASSERT THAT A REMEDY OF MONETARY DAMAGES
WOULD PROVIDE AN ADEQUATE REMEDY.
 
Section 4.12. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
Section 4.13. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts, each of which
shall be deemed an original, but all the counterparts shall together constitute
one and the same instrument. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments or
waivers hereto and thereto, to the extent signed and delivered by facsimile or
in electronic format (e.g., “pdf” or “tif”) shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.
 
[The remainder of this page is intentionally left blank]
 
9
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Governance Agreement
as of the date first written above.
 
 
TERRAFORM POWER, INC.
 
 
 
By:
/s/ Sebastian Deschler
 
 
Name:
Sebastian Deschler
 
 
Title:
Senior Vice President, General Counsel and Secretary
   
 
ORION US HOLDINGS 1 L.P.
 
 
 
By:
/s/ Julian Deschatelets
 
 
Name:
Julian Deschatelets
 
 
Title:
Senior Vice President of its general partner Orion US GP LLC



10
 

--------------------------------------------------------------------------------



EXHIBIT A
   
Form of Joinder
   
JOINDER AGREEMENT
 
This Joinder Agreement, dated as of                , (this “Joinder Agreement”)
is a joinder to the Governance Agreement, dated [•], by and among TerraForm
Power, Inc. (the “Company”), Orion US Holdings 1 L.P. (“Sponsor”) and the other
parties party thereto from time to time (the “Governance Agreement”).
Capitalized terms used but not defined herein shall have the meaning given to
such terms in the Governance Agreement.
 
1. [Each of] [t]he undersigned, having received and reviewed a copy of the
Governance Agreement, hereby agrees to be bound by the terms, conditions and
other provisions of the Governance Agreement as though it is a “Sponsor Party”
under the Governance Agreement, with all attendant rights, duties and
obligations stated therein applicable to the “Sponsor Parties” in the same
manner as if the undersigned were party to the Governance Agreement as of the
date on which it was originally executed.
 
2. The undersigned represents and warrants to the Company that it is a
Controlled Affiliate of Brookfield.
 
3. This Joinder Agreement shall be deemed to be made in and in all respects
shall be interpreted, governed by and construed in accordance with, the internal
laws of the State of Delaware, without giving effect to applicable principles of
conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.
 
4. This Joinder Agreement may be executed in any number of counterparts and by
the parties hereto on separate counterparts, each of which shall be deemed an
original, but all the counterparts shall together constitute one and the same
instrument. This Joinder Agreement and any signed agreement or instrument
entered into in connection with this Joinder Agreement, and any amendments or
waivers hereto and thereto, to the extent signed and delivered by facsimile or
in electronic format (e.g., “pdf” or “tif”) shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.
 
[The remainder of this page is intentionally left blank]
 
11
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Joinder Agreement as of the date first written above.
 
 
[NEW PARTY]
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
       
 
[NEW PARTY]
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
AGREED AND ACKNOWLEDGED:
 
TERRAFORM POWER, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 
ORION US HOLDINGS 1 L.P.
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 


12

--------------------------------------------------------------------------------
